DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Albert B. Deaver on 12/10/21.

The application has been amended as follows: 

AMENDMENTS TO THE SPECIFICATION

1.	Please amend paragraph [0070] of the original application as shown below


[0070] Insertion device 110 further comprises a guidewire 160. In this embodiment, guidewire 160 is disposed within guidewire housing 162, although it will be understood that guidewire housing 162 is not necessary to practice the inventions disclosed herein. In this embodiment, guidewire housing 162 is removably attached to main housing 120 at guidewire housing connector 168. Guidewire housing 162 may be retained onto handle 121A (if insertion device 110 is used in the right hand) or onto handle 121B (if insertion device 110 is used in the left hand) by the addition of a clip or other suitable retention structure  169A, 169B to handles 121. Guidewire housing 162 may be rigid or flexible, and of sufficient length to hold the length of guidewire 150 that is not otherwise disposed within housing 120 or needle 140. Further, guidewire housing 162 can be either removably or permanently attached to main housing 120, or could be an integral part of main housing 120. Guidewire 

AMENDMENTS TO THE CLAIMS

1. (Currently Amended) An insertion apparatus for inserting an object into a body, comprising: 
an elongated housing; 
a piercing structure with a lumen, wherein the piercing structure extends distally from the housing;

a plunger configured to fit within the vacuum chamber; 
a guidewire channel in the elongated housing that communicates with the lumen of the piercing structure; 
a guide wire, a portion of which is disposed within a guide wire housing and another portion of which is disposed in the guidewire channel; 
a guidewire housing connector disposed on an outer surface of the elongated housing and releasably holding the guidewire housing; 
a first handle extending laterally from the housing in a first direction; 
a second handle extending laterally from the housing in a second direction substantially opposite the first direction.

2. (Original) The insertion apparatus of claim 1, wherein the piercing structure is a needle.

3. (Previously Presented) The insertion apparatus of claim 1, wherein the vacuum chamber is integral with the elongated housing.

4. (Previously Presented) The insertion apparatus of claim 1, further comprising a piercing structure sheath coaxially disposed about the piercing structure, wherein the piercing structure sheath is configured slide along an outer surface of the piercing structure.

5. (Previously Presented) The insertion apparatus of claim 1, wherein the vacuum chamber is removable from the elongated housing.

6. (Previously Presented) The insertion apparatus of claim 1, wherein the first and second handles each have at least one finger opening.



8. (Currently Amended) The insertion apparatus of claim 1, wherein the guidewire housing  connector is spaced apart from an entrance to the guidewire channel.  

9. (Currently Amended) The insertion apparatus of claim 8, wherein the elongated housing further comprises a guidewire protrusion disposed between the guidewire housing  connector and the guidewire channel entrance.  

10. (Previously Presented) The insertion apparatus of claim 9, further comprising a valve associated with the guidewire channel and configured to restrict flow of air through the guidewire channel.

11. (Currently Amended) The insertion apparatus of claim 1, wherein the elongated housing further comprises a protrusion configured to allow a thumb 

12. (Currently Amended) An insertion apparatus for inserting an object into a body, comprising:
an elongated housing; 
a first gripping structure extending laterally from the 
a second gripping structure extending laterally from the 
a piercing structure with a lumen coupled to and extending [-] distally from the elongated housing; 
a vacuum chamber within the elongated housing that communicates with the lumen of the piercing structure; 
movement of the plunger; 
a guidewire housing  connector disposed on an outer surface of the elongated housing and removably holding a guidewire housing, the guidewire  housing connector allowing the guidewire housing to be rotated within the guidewire housing connector toward either the first or the second gripping structures; 
wherein the housing further comprises a first conduit through which the vacuum chamber communicates with the lumen of the piercing structure, a second conduit configured to receive a guidewire such that the guidewire can communicate with the lumen of the piercing structure; and 
wherein the first and second handles and the grip of the plunger are structurally arranged on the elongated housing so that an operator of the insertion apparatus can grip the apparatus with the first hand to insertPage 5 of 18Appl. No. 15/489,683Amdt. Dated 2021-11-09 Reply to Office Action of 2021-07-09the piercing structure into the body and use the thumb of the first hand to move the plunger to create a vacuum in the piercing structure.  

13. (Currently Amended) The insertion apparatus of claim 12, wherein the elongated housing further comprises a protrusion on an outer surface to allow any one of four fingers, or the thumb of the first hand to press the guidewire against the protrusion while advancing the guidewire through the second conduit.

14. (Previously Presented) The insertion apparatus of claim 13, further comprising a valve associated with the second conduit and configured to restrict flow of air through the second conduit.

15. (Currently Amended) The insertion apparatus of claim 14, wherein the valve is configured to provide a seal around the guidewire[

16. (Currently Amended) The insertion apparatus of claim 12, wherein the guidewire housing can be rotated in the guidewire housing  connector toward the first gripping structure for right[-] handed 

17. (Previously Presented) The insertion apparatus of claim 12, wherein the vacuum chamber is integral with the elongated housing.

18. – 23. (Canceled).

24. (Currently Amended) A medical device, comprising: 
an elongated housing having a first end and a second end, a vacuum chamber disposed between the first and second ends, and a plunger sized to fit within the vacuum chamber; 
a plunger grip disposed on one end of the plunger and sized and shaped to receive a thumb of a first hand of a user of the medical device to facilitate movement of the plunger within the vacuum chamber;
first and second gripping structures disposed between the first and second ends of the elongated housing, and extending laterally from the elongated housing in opposite directions, the first and second gripping structures each defining at least one enclosed opening into which a finger of the first hand can be inserted to hold the medical device; 
a needle with a lumen coupled to and extending distally from the first end of elongated housing, the lumen fluidly communicating with the vacuum chamber; 
a guidewire channel disposed in the elongated housing and communicating with the lumen; 
a guidewire housing  connector disposed on the elongated housing adjacent the second end for retaining a guidewire housing; 
a guidewire protrusion disposed on the elongated housing between the guidewire housing  connector and the guidewire channel and providing tactile feedback to the user when moving a guidewire into or out of the guidewire channel; and 
wherein the first and second gripping structures, the plunger grip, and the guidewire protrusion are structurally arranged relative to the elongated housing so that the user of the medical device can grip 

25. (Currently Amended) The medical device of claim 24, wherein the guidewire housing  connector allows the guidewire housing to be rotated toward the first gripping structure or toward the second gripping structure to facilitate left and right handed use of the medical device, respectively. 

26. (Currently Amended) The medical device of claim 24, further comprising a fluid seal in the guidewire channel through which the guidewire can pass.  

27. (Currently Amended) A method of using the device of claim 24, comprising: 
inserting an index finger of a first hand into the at least one enclosed opening in the first gripping structure; 
inserting a middle finger of the first hand into the at least one enclosed opening in the second gripping structure; 
sticking the needle into the body while the medical device is gripped by the first hand; 
inserting the thumb of the first hand into the plunger grip; 
moving the plunger from the vacuum chamber; and 
inserting the guidewire into the body with the first hand.  

28. (Currently Amended) A method of using the apparatus of claim 1, comprising 
gripping the first handle with a finger of a first hand; 
gripping the second handle with another finger of the first hand; 
sticking the piercing structure into the body while the apparatus is gripped by the first hand; and
moving the plunger with a thumb of the first hand while the apparatus is gripped by the first hand.  


inserting one of four fingers of the first hand into the at least one opening in the first gripping structure;
inserting another of the four fingers 
inserting the piercing structure into the body while the apparatus is gripped by the first hand;
moving the plunger with the thumb of the first hand to create the vacuum while the apparatus is gripped by the first hand; and 
inserting the guidewire into the body with the first hand while the apparatus is gripped by the first hand.

Allowable Subject Matter
Claims 117, 24-29 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 & 12, the prior art fails to disclose a guidewire housing connector disposed on an outer surface of the elongated housing and releasably holding the guidewire housing.
Regarding claim 24, the prior art fails to disclose a guidewire housing connector disposed on an outer surface of the elongated housing adjacent the second end of the elongated housing for retaining a guidewire housing.
The closet prior art of record is Sabelman et al. (US 4,465,478), Bint (US 6,626,869), Bian et al. (US 2015/0224287), however these references do not disclose the device as claimed or described above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783